Case 17-01022        Doc 59     Filed 12/31/18     Entered 12/31/18 17:25:30          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 17 B 01022
         Vetrice Murdo

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 01/13/2017.

         2) The plan was confirmed on 03/29/2017.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
10/04/2017.

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 07/19/2017, 08/24/2018.

         5) The case was Dismissed on 10/03/2018.

         6) Number of months from filing to last payment: 20.

         7) Number of months case was pending: 24.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 17-01022             Doc 59         Filed 12/31/18    Entered 12/31/18 17:25:30                Desc         Page 2
                                                          of 3



 Receipts:

           Total paid by or on behalf of the debtor                    $9,710.74
           Less amount refunded to debtor                              $1,571.19

 NET RECEIPTS:                                                                                            $8,139.55


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                        $4,021.76
     Court Costs                                                                      $0.00
     Trustee Expenses & Compensation                                                $361.56
     Other                                                                            $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                        $4,383.32

 Attorney fees paid and disclosed by debtor:                         $350.00


 Scheduled Creditors:
 Creditor                                              Claim         Claim            Claim       Principal      Int.
 Name                                        Class   Scheduled      Asserted         Allowed        Paid         Paid
 Blue Island Medical Group               Unsecured         420.00           NA              NA            0.00       0.00
 Cerastes LLC                            Unsecured         394.00           NA              NA            0.00       0.00
 City of Chicago Department of Revenue   Unsecured      1,729.00       1,767.18        1,767.18           0.00       0.00
 Commonwealth Edison Company             Unsecured      3,809.52       4,268.69        4,268.69           0.00       0.00
 Commonwealth Financial                  Unsecured         782.00           NA              NA            0.00       0.00
 Commonwealth Financial                  Unsecured         524.00           NA              NA            0.00       0.00
 Commonwealth Financial                  Unsecured      1,306.00            NA              NA            0.00       0.00
 Credit Acceptance Corp                  Unsecured      3,905.41       3,985.41        3,985.41           0.00       0.00
 Dependon Collection                     Unsecured         602.00           NA              NA            0.00       0.00
 Enhanced Recovery                       Unsecured         627.00           NA              NA            0.00       0.00
 First Cash Advance                      Unsecured         300.00           NA              NA            0.00       0.00
 Green Line                              Unsecured         400.00           NA              NA            0.00       0.00
 Internal Revenue Service                Secured       12,000.00           0.00            0.00           0.00       0.00
 Internal Revenue Service                Priority            0.00          0.00            0.00           0.00       0.00
 Internal Revenue Service                Unsecured           0.00    10,541.88        10,541.88           0.00       0.00
 Mcsi Inc                                Unsecured         300.00           NA              NA            0.00       0.00
 Med Busi Bur                            Unsecured      2,250.00            NA              NA            0.00       0.00
 Med Busi Bur                            Unsecured         423.00           NA              NA            0.00       0.00
 Medical Business Bureau LLC             Unsecured      2,673.00            NA              NA            0.00       0.00
 Midland Funding                         Unsecured      1,925.00            NA              NA            0.00       0.00
 Nationstar Mortgage LLC                 Secured       49,000.00     35,368.06        35,368.06           0.00       0.00
 Nationstar Mortgage LLC                 Secured       16,000.00     15,675.89        15,675.89           0.00       0.00
 Nicor Gas                               Unsecured      1,477.00       1,778.67        1,778.67           0.00       0.00
 Recovery One LLC                        Unsecured         853.00           NA              NA            0.00       0.00
 Stellar Recovery                        Unsecured         260.00           NA              NA            0.00       0.00
 TCF Bank                                Unsecured         390.00           NA              NA            0.00       0.00
 United States Dept Of Education         Unsecured      4,443.00       4,454.39        4,454.39           0.00       0.00
 VERIZON                                 Unsecured      2,486.00            NA              NA            0.00       0.00
 Village of Dixmoor - Water Department   Secured        4,400.00           0.00        4,400.00      3,756.23        0.00




UST Form 101-13-FR-S (9/1/2009)
Case 17-01022        Doc 59      Filed 12/31/18     Entered 12/31/18 17:25:30             Desc     Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                  $35,368.06              $0.00              $0.00
       Mortgage Arrearage                                $15,675.89              $0.00              $0.00
       Debt Secured by Vehicle                                $0.00              $0.00              $0.00
       All Other Secured                                  $4,400.00          $3,756.23              $0.00
 TOTAL SECURED:                                          $55,443.95          $3,756.23              $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00              $0.00             $0.00
        Domestic Support Ongoing                               $0.00              $0.00             $0.00
        All Other Priority                                     $0.00              $0.00             $0.00
 TOTAL PRIORITY:                                               $0.00              $0.00             $0.00

 GENERAL UNSECURED PAYMENTS:                             $26,796.22               $0.00             $0.00


 Disbursements:

         Expenses of Administration                             $4,383.32
         Disbursements to Creditors                             $3,756.23

 TOTAL DISBURSEMENTS :                                                                       $8,139.55


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 12/31/2018                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
